Title: From Thomas Jefferson to Robert Smith, 17 September 1802
From: Jefferson, Thomas
To: Smith, Robert


          
            Dear Sir
            Monticello Sep. 17. 1802.
          
          The object of the present is merely to acknolege the reciept of yours of the 14th. and to mention that I have recieved a letter from mr Gallatin disapproving of the first order for the sailing of the John Adams, on general grounds & also on the special ground that the appropriations for that object were exhausted: further that mr Madison will be with me tomorrow, and that I will then take the subject into consideration and give you the result by the post which leaves this the 20th. you will recieve it the 21st. in the mean time I would recommend that the vessel should not be moved from her present birth. Accept assurances of my affectionate esteem & respect.
          
            Th: Jefferson
          
        